COX, Judge
(concurring):
I concur for the reasons stated in Part A of the principal opinion. A police officer has the official duty of filing a truthful report. He cannot be compelled to incriminate himself, and he does not have an official duty to incriminate himself. Thus, had he left the form blank, he would not be guilty of an offense. See United States v. Heyward, 22 MJ 35 (CMA), cert. denied, 479 U.S. 1011, 107 S.Ct. 656, 93 L.Ed.2d 710 (1986). However, as Judge Sullivan notes, when a police officer sets out affirmatively to obstruct justice by an act of deception, he cannot shield his criminal conduct by invoking the Fifth Amendment.